DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/09/2021 is acknowledged and has been accepted by the Examiner.  The Applicant has added new claim 21 to the claim set.  Claims 1-21 are pending in the application and have been examined.

Claims 1-21 are allowable in view of the amendment and arguments filed on 07/09/2021 and reasons stated in the Office action mailed on 04/27/2021. In view of the above all claim rejections detailed in the Office action mailed on 04/27/2021 have been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowable.
Claims 1, 20 and 21 are allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an illumination system in which the claimed diffuser element has a dimension that is defined as a function of a radius length of a feature of a unit under test, in combination with the rest of the limitations of claims 1 or 20 or 21 respectively.
Claims 2-6 are allowable because they are dependent on claim 1 or an intermediate claim.
Claims 7-19 are allowable for reasons stated in the Office action mailed on 04/27/2021.
Engel (U. S. Patent 4,471,217) is the closest prior art to the Applicant’s claimed invention.  However Engel does not teach of a diffuser element that has its dimension defined as a function of a radius length of a feature of a unit under test or of individually adjustable illumination source as claimed in claims 7-19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886